     Case 2:19-cv-00611-JAD-EJY Document 28 Filed 02/09/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    CARY J. PICKETT,                                         Case No. 2:19-cv-00611-JAD-EJY
 5                   Plaintiff,
                                                                            ORDER
 6          v.
 7    LISA WALSH, et al.,
 8                   Defendants.
 9

10          Pending before the Court is Defendant’s Motion for an Extension of Time to Respond to
11   Plaintiff’s Motion to Amend (ECF No. 26). Defendant establishes good cause for her requested 21
12   day extension of time to file an opposition to Plaintiff’s Motion to Amend his Complaint to add new
13   claims and new defendants. The request to extend is based on an extraordinarily high workload
14   since defense counsel’s return from leave including, but not limited to, summary judgment motions
15   and emergency motions relating to a lock down at High Desert State Prison. Id. at 2. Defendant
16   argues there will be no prejudice to Plaintiff that will arise from the short extension requested. Id.
17   at 3. The Court agrees.
18          Accordingly, and good cause appearing,
19          IT IS HEREBY ORDERED that Defendant’s Motion for an Extension of Time to Respond
20   to Plaintiff’s Motion to Amend (ECF No. 26) is GRANTED.
21          IT IS FURTHER ORDERED that Defendant’s response to Plaintiff’s Motion to Amend his
22   Complaint shall be due on March 1, 2021.
23

24          Dated this 9th day of February, 2021.
25

26
                                                    ELAYNA J. YOUCHAH
27                                                  UNITED STATES MAGISTRATE JUDGE
28
                                                      1
